Name: Decision of the EEA Joint Committee No 64/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: social protection;  labour market;  European construction
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/34 DECISION OF THE EEA JOINT COMMITTEE No 64/96 of 22 November 1996 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 24/96 (1); Whereas new agreements related to waiving of reimbursement of costs have been concluded and those should be listed in Annex VI to the Agreement; Whereas due to alteration of the responsibilities and/or the names/designation of the ministries/institutions concerned it appears necessary to amend Annex VI to the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Annex VI to the Agreement shall be amended as set out in Articles 2 and 3 hereof. Article 2 In point 1 (Council Regulation (EEC) No 1408/71), adaptation (k), the texts under: 97. FINLAND-ICELAND, 99. FINLAND-NORWAY, 103. ICELAND-DENMARK, 115. ICELAND-NORWAY, 116. ICELAND-SWEDEN, 134. NORWAY-DENMARK, and 145. NORWAY-SWEDEN shall be replaced by: Article 10 of the Nordic Convention on social security of 15 June 1992. Article 3 1. In point 2 (Council Regulation (EEC) No 574/72), adaptation (a), the text under Q. NORWAY, shall be replaced by the following: 1. Sosial-og helsedepartementet (the Ministry of Health and Social Affairs), Oslo. 2. Kommunal-og arbeidsdepartementet (the Ministry of Local Government and Labour), Oslo. 3. Barne-og familiedepartementet (the Ministry of Children and Family Affairs), Oslo. 4. Justisdepartementet (the Ministry of Justice), Oslo. 5. Utenriksdepartementet (the Ministry of Foreign Affairs), Oslo. 2. In point 2 (Council Regulation (EEC) No 574/72), adaptation (b), the text of subparagraph 2, under O. ICELAND, shall be replaced by the following: 2. For unemployment benefits: AtvinnuleysistryggingasjÃ ³Ã °ur, VinnumÃ ¡laskrifstofan (the Unemployment Insurance Fund), Reykjavik. 3. In point 2 (Council Regulation (EEC) No 574/72), adapation (b) the texts of subparagraphs 2 and 3 under Q. NORWAY, shall be replaced by the following: 2. All other benefits under the Norwegian National Insurance Act: Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo. 3. Family allowances: Rikstrygdeverket (the National Insurance Administration), Oslo and Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo. 4. Tbe following shall be added in point 2 (Council Regulation (EEC) No 574/72), adaptation (b), after subparagraph 4 under Q. NORWAY: 5. Act of 16 June 1989 on Industrial Injury Insurance (lov av 16. juni 1989 om yrkesskadeforsikring): The insurer by whom the employer is insured. If not insured: Yrkesskadeforsikringsforeningen (the Industrial Injury Insurance Association), Oslo. 6. Guarantee scheme for social security entitlement pursuant to section 32 of the Seamen's Act of 30 May 1975 (sjÃ ¸mannsloven av 30 mai 1975): The insurer by whom the employer is insured. 5. In point 2 (Council Regulation (EEC) No 574/72), adaptation (c), the text of subparagraph 2, under O. ICELAND, shall be replaced by the following: 2. Unemployment benefit: AtvinnuleysistryggingasjÃ ³Ã °ur, VinnumÃ ¡laskrifstofan (the Unemployment Insurance Fund), Reykjavik. 6. In point 2 (Council Regulation (EEC) No 574/72), adaptation (c), the text under Q. NORWAY, shall be replaced by the following: 1. De lokale arbeidskontor og trygdekontor pÃ ¥ bostedet eller oppholdsstedet (the local labour and insurance offices of the place of residence or the place of stay). 2. Act of 16 June 1989 on Industrial Injury Insurance (lov av 16 juni 1989 om yrkesskadeforsikring): The insurer by whom the employer is insured. If not insured: Yrkesskadeforsikringsforeningen (the Industrial Injury Insurance Association), Oslo. 3. Gurantee scheme for social security entitlements pursuant to section 32 of the Seamen's Act of 30 May 1975 (sjÃ ¸mannsloven av 30 mai 1975): Employees may contact the employer at the place of service, i.e. on board ship. From the place of residence or stay the employee must contact the insurer by whom the employer is insured. 7. In point 2 (Concil Regulation (EEC) No 574/72), adaptation (d), the text of subparagraph 2 (a), under M. AUSTRIA, shall be replaced by the following: (a) for dealings with Liechtenstein: LandesgeschÃ ¤ftstelle Vorarlberg des Arbeitsmarktservice (Regional Office Vorarlberg of the Labour-market Service), Bregrenz. 8. In point 2 (Council Regulation (EEC) No 574/72), adaptation (d), the text of subparagraph 3 (b), under M. AUSTRIA, shall be replaced by the following: (b) Karenzurlabsgeld (special maternity allowance): (i) for dealings with Liechtenstein: LandessgeschÃ ¤ftstelle Vorarlberg des Arbeitsmarktservice (Regional Office Vorarlberg of the Labour-market Service) Bregrenz; (ii) in all other cases: LandesgeschÃ ¤ftstelle Wien des Arbeitsmarktservice (Regional Office Vienna of the Labour-market Service), Wien. 9. In point 2 (Council Regulation (EEC) No 574/72), adaptation (d), the text of subparagraph 2, under O. ICELAND, shall be replaced by the following: 2. Unemployment benefits: ArvinnuleysistryggingasjÃ ³Ã °ur, VinnumÃ ¡laskriftstofan (the Unemployment Insurance Fund), Reykjavik. 10. In point 2 (Council Regulation (EEC) No 574/72), adaptation (da), the text under 80. AUSTRIA-ICELAND, shall be replaced by the following: Arrangement of 21 June 1995 on the refund of costs in the field of social security. 11. In point 2 (Council Regulation (EEC) No 574/72), adaptation (da), under 81. AUSTRIA-LIECHTENSTEIN , the following text shall be inserted: Arrangement of 14 December 1995 on the refund of costs in the field of social security. 12. In point 2 (Council Regulation (EEC) No 574/72), adaptation (da), the text under 109. ICELAND-NETHERLANDS, shall be replaced by the following: Exchange of letters of 25 April and 26 May 1995 regarding the waiving of reimbursement of the cost of benefits in kind in respect of sickness, maternity, accidents at work and occupational diseases, as laid down in Chapter 1 and 4 of Title III of Regulation 1408/71 with the exception of Article 22 (1) (c) and Article 55 (1) (c). 13. In point 2 (Council Regulation (EEC) No 574/72), adaptation (da), the text under 138. NORWAY-NETHERLANDS, shall be replaced by the following: The exchange of letters of 13 January 1994 and 10 June 1994 regarding Article 36 (3) and Article 63 (3) of Regulation 1408/71 (waiving of reimbursement of costs of benefits in kind provided under the terms of Chapter 1 and 4 of Title III of Regulation 1408/71 with the exception of Article 22 (1) (c) and Article 55 (1) (c), and also of the costs entailed in administrative checks and medical examination referred to in Article 105 of Regulation 574/72). 14. In point 2 (Council Regulation (EEC) No 574/72), adaptation (f), the text under O. ICELAND, shall be replaced by the following: None. 15. The following shall be inserted in point 2 (Council Regulation (EEC) No 574/72), adaptation (fa), at the end of point A (b):  Norway and Denmark. 16. In point 2 (Council Regulation (EEC) No 574/72), adaptation (h), the text of subparagraph 3 under Q. NORWAY, shall be replaced by the following: 3. For the purpose of applying Article 14 (1) (a) and (b) of the Regulation, if the person concerned is posted in Norway: the local insurance office in the municipality where the employer has his registered office, and if the employer has no registered office in Norway, Stavanger trygdekontor (Stavanger local insurance office), Stavanger. 17. In point 2 (Council Regulation (EEC) No 574/72), adaptation (h), the text of subparagraphs 7, 8, 9 and 10 under Q. NORWAY, shall be replaced by the following: 7. For the purpose of applying Article 17 of the Regulation: (a) Folketrygdkontoret for untenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo; (b) Stavanger trygdekontor (Stavanger local insurance office), Stavanger. For the particular case of: (i) persons working in Norway for a foreign employer not having any registered office in Norway, (ii) persons working in Norway for an employer with a registered office in Stavanger. 8. For the purpose of applying Articles 36, 63 and 87 of the Regulation and Articles 102 (2) and 105 (1) of the implementing Regulation: Rikstrygdeverket (the National Insurance Administration), Oslo. 9. For the purpose of applying the remaining provisions of Chapters 1 to 5 and 7 and 8 of Title III of the Regulation and the provisions linked to these provisions in the implementing Regulation: Rikstrygdeverket (the National Insurance Administration), Oslo and its designated bodies (Folketrygdkontoret for utenlandssaker, Oslo (The National Insurance Office for Social Insurance Abroad), the regional insurance offices and the local insurance offices). 10. For the purpose of applying Chapter 6 of Title III of the Regulation and the provisions linked to these provisions in the implementing Regulation: Arbeidsdirektoratet (the Directorate of Labour), Oslo and its designated bodies. 11. For the purpose of applying Article 10 (a) of the Regulaiton and Article 2 of the implementing Regulation: Folketrygdkontoret for utenlandssaker (The National Insurance Office for Social Insurance Abroad), Oslo. 12. For the pension insurance scheme for seafarers: (a) The local insurance office at the place of residence when the person concerned is resident in Norway; (b) Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo in relation to paying benefits under the scheme to persons resident abroad. Article 4 This Decision shall enter into force on 1 December 1996, provided that all notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 22 November 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 186, 25. 7. 1996, p. 76.